Citation Nr: 1140111	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether there is new and material evidence to reopen a claim for service connection for residuals of a right eye injury, traumatic right eye cataract with intraocular implant.

2.  Entitlement to service connection for residuals of a right eye injury, traumatic right eye cataract with intraocular implant. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In an unappealed rating decision in July 2005, the RO denied the claim of service connection for traumatic right eye cataract with intraocular implant disability.  By operation of law, the unappealed rating decision became final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  On the current application to reopen, the RO reopened the claim and adjudicated the claim on the merits.  Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined is not dispositive.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

In May 2011, the Veteran failed to appear without good cause shown for a hearing before the Board.  The request for the hearing is therefore deemed withdrawn. 
38 C.F.R. § 20.704(d).

Following the issuance of the supplemental statement of the case in August 2008, the Veteran submitted additional evidence without a waiver of initial consideration of the evidence by the RO.  And, in August 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  


As the claim of service connection is are resolved in the Veteran's favor, the Board has not referred the additional evidence to the RO and the Board has not provided the Veteran a copy of the VHA opinion.  As the claim of service connection is resolved in the Veteran's favor, the Veteran has not been prejudiced by the Board proceeding to decide the claim now.  


FINDINGS OF FACT

1.  In a rating decision in July 2005, the RO denied the claim of service connection for a traumatic right eye cataract with intraocular implant; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

2.  The additional evidence presented since the rating decision in July 2005 by the RO, denying the claim of service connection for a traumatic right eye cataract with intraocular implant, relates to an unestablished fact necessary to substantiate the claim.

3.  The traumatic right eye cataract with intraocular implant is the result of a right eye injury in service.


CONCLUSION OF LAW

1.  The rating decision in July 2005 by the RO, denying the claim of service connection for a traumatic right eye cataract with intraocular implant, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011).






2.  The additional evidence presented since the rating decision in July 2005 is new and material, and the claim of service connection for a traumatic right eye cataract with intraocular implant is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Residuals of a right eye injury, traumatic right eye cataract with intraocular implant, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection is reopened and as the reopened claim is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural History and Evidence Previously Considered

In a rating decision in July 2005, the RO denied the claim of service connection for a traumatic right eye cataract with intraocular implant, because a chronic right eye problem was not established even though there was evidence of a right eye injury in service.  



After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran did not perfect an appeal of the adverse determination and the determination became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the time of the rating decision in July 2005 is summarized as follows:

On entrance in February 1972, the Veteran's visual acuity was 20/20 and the eye examination was normal.  In July 1975, the Veteran complained of an injury to the right eye, but there were no further details as to how the injury occurred.  The area of the right eye was washed with soap and water and then an antiseptic with an eye patch was applied.  There are no subsequent notations regarding the right eye.  On separation examination, visual acuity was 20/20 and the eye examination was normal.  The Veteran did not complained of any eye trouble. 

In June 2005, the Veteran submitted a statement that in 1975 while on a training exercise another serviceman tripped a wire causing a blasting cap to explode inches from the Veteran's face, that his right eye started to bleed, and that he was taken to the emergency room and the medical personnel placed drops in his eye followed by a patch.  He was told to wash the eye for three days with additional medication, but there was no need to follow up with medical personnel.  After the injury, the Veteran stated any bright light hurt his right eye and he has been completely blind in the right eye since about 1997.

Current Application

Although the prior rating decision of July 2005 by the RO became final, it may nevertheless be reopened if new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7105(c).




Regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claim of service connection was received in August 2006.

As the claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).



In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is, the lack of evidence of chronic right eye problem related to a right eye injury in service.

Additional Evidence and Analysis

The additional relevant evidence presented since the rating decision in July 2005 consists of the following:

VA records show that in April 2006 the Veteran complained of blurred vision.  He had no prior eye disease, injury, or treatment except that in "1976," a blasting cap exploded and injured his right eye.  The pertinent finding was a dense white cataract in the right eye.  The assessment was right eye injury occurring in "1976" with a white cataract.  The Veteran was approved for an extracapsular cataract extraction with an intraocular lens implant, which was done in August 2006. 

In June 2007, a private ophthalmologist, noting the Veteran's history of blurred vision in the right eye after a blasting cap injury, stated that the surgery in August 2006 produced satisfactory results.

On VA examination in October 2007, the VA examiner found no documentation in service of medical treatment or a blasting cap injury to the right eye.

VA records show that in June 2008 it was noted that the Veteran had longstanding poor vision secondary to trauma.  

In August 2008, the Veteran submitted a statement and statements from his wife and his sister.  The sister, M. A. recalled that the Veteran had trouble with his right eye since early 1974, including using eye drops and not being able to play sports.  




The Veteran's spouse recalls that she was married to the Veteran while he was in service and remembers that one day while stationed at Camp Lejeune the Veteran came home with a patch over his right eye and after that the Veteran wore sunglasses, especially to drive, and later, he would cover all the lights or turn them off, and he stopped reading.  

The Veteran stated that a blasting cap exploded inches from his right eye between the right eye and ear and his eye bled and that starting in 1977 he had constant tears, wore sunglasses during the day, and drove with his right eye closed at night.  He stated that in the 1980s he lost sight in the right eye.  He made a similar statement in June 2009. 

In August 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The expert, a VA ophthalmologist, noted the entry in July 1975 about treatment of the right eye with an eye patch and the several statements by the Veteran about the blasting cap injury.  

The VHA expert also noted that the service treatment records did not contain a full eye examination or details of the mechanism of the injury or of the physical findings of the injury.  The VHA expert did state that the treatment, consisting of cleansing and patching, is feasible treatment that did not involve additional treatment such as an open globe, hyphema, or retinal detachment and it did not discount a close range eye injury involving enough force to incur damage to the lens in the eye.  The VHA expert observed that there was no further medical treatment until the cataract treatment in 2006, but that the Veteran did describe progressive vision loss and at the time of the right eye cataract surgery he had light perception only.  

The VHA expert stated that it is well known that the stimulus for a classic traumatic cataract can occur at the time of injury, but visually significant opacification of a crystalline lens may not become apparent until years later.  


The VHA expert stated that the pre-operative findings were consistent with a traumatic cataract as the lens opacity was asymmetric with marked opacity in the right eye and minimal opacity in the left, that there was also evidence of possible traumatic angle recession by gonioscopy, and that after the surgery there was evidence of unilateral, right sided superotemporal chorioretinal scars that were consistent with remote trauma.  The VHA expert concluded that it was at least as likely as not that the right eye injury in service contributed to the cataract in the right eye, necessitating the extracapsular cataract extraction and implantation of an intraocular lens.  

The VHA expert also stated that diplopia, which was improved by a second surgery, was at least as likely as not related to the traumatic cataract.

The additional evidence, namely, VA records in April 2006, documenting an assessment of a right eye injury occurring in "1976" with a white cataract, the statement of a private ophthalmologist in June 2007, noting the Veteran's history of blurred vision in the right eye after a blasting cap injury, and VA records in June 2008, noting that the Veteran had longstanding poor vision secondary to trauma, relate to an unestablished fact necessary to substantiate the claim, that is evidence of a chronic right eye disability, relating to a right eye injury in service, the absence of such evidence was the reason the claim was previously denied.

As the additional evidence relates to an unestablsihed fact necessary to substantiate the claim, the evidence is new and material under 38 C.F.R. § 3.156, and claim of service connection is reopened.  

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131. 



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection be granted. 

On the basis of the service treatment records alone, a traumatic right eye cataract was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) is not established. 

The service treatment records show that the Veteran was treated on one occasion for an injury to his right eye.  As a right eye injury was noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic right eye disability as no identifiable abnormality was noted, and sufficient observation to establish chronicity during service based on a single entry of treatment to the right eye, chronicity in service is not adequately supported by the service treatment records, and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to any current right eye disability, first diagnosed after service, 38 C.F.R. § 3.303(d) applies. 


As a right eye injury was noted, that is, observed during service, and as the Veteran is competent to describe continued symptoms of progressive light sensitivity, leading to blindness, since service, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge), but as it does not necessarily follow that there is a relationship between the post-service traumatic right eye cataract and the continuity of symptomatology the Veteran avers, and as a traumatic eye cataract is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of a traumatic eye cataract is medical in nature, that is, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno at 469-470 (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 



Competency is a question of fact, which is to be addressed by the Board. Jandreau at 1377. 

As the presence or diagnosis of a traumatic eye cataract cannot be made by the Veteran as a lay person based on mere observation, that is, perceived through by visual observation or by any other of the senses, a traumatic eye cataract is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a traumatic right eye cataract. 

Where, as here, there is a question of the presence or a diagnosis of a traumatic right eye cataract, not capable of lay observation by case law, and the condition is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of a traumatic right eye cataract in service or since service, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based either on continuity of symptomatology or on a disability first diagnosed after service. 

To the extent the Veteran has expressed an association between a traumatic right eye cataract and the in-service eye injury, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a right eye disability, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between a traumatic right eye cataract and an in-service injury to that eye.


As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the cause of the current right eye disability, the Board need not reach the question of whether or not the Veteran's statements are credible. 

As for evidence of current disability, the competent evidence in favor of a current diagnosis of a traumatic right cataract with intraocular implant is the medical diagnosis by both private and VA medical professionals, who are qualified through education and training to offer a medical diagnosis.  Therefore, the diagnosis of traumatic right eye cataract with intraocular implant by medical professionals is competent and credible evidence of a current disability. 

And as there is evidence of a right eye injury in service, the remaining element to prove in order to establish service connection is the causal relationship between the traumatic right eye cataract with intraocular implant, and the in-service incurrence of a right eye injury, the so-called "nexus" requirement.

On the question of medical causation, VA records in April 2006 document a an assessment of a right eye injury occurring in "1976" with a white cataract, in June 2007, a private ophthalmologist noted the Veteran's history of blurred vision in the right eye after a blasting cap injury, and in June 2008 VA records note longstanding poor vision secondary to trauma, while this evidence was sufficient to reopen the claim, to the extent the evidence associates the a right eye injury to a traumatic right eye cataract, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 




see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one. 

As the assessment of a right eye injury occurring in "1976" with a white cataract, the history of blurred vision in the right eye after a blasting cap injury, and  longstanding poor vision secondary to trauma are expressions of causation, the expressions are mere conclusions without sufficient rationale that accounts for significant facts, namely, the lack of a clear description of the eye injury in service and the apparent delayed results of diminished symptoms of impaired vision, resulting is a traumatic cataract.  In other words, there are insufficient details in the expressions of an association between a right eye injury and a traumatic right eye cataract so that the Board's review of the facts is a fully informed one.  For this reason, the Board finds that the expressions of an association between a right eye injury and a traumatic right eye cataract have little probative value on the material issue of fact, namely, a causal relationship between the claimed disability and service, the so-called "nexus" requirement.  

The Board does find that the opinion of the VHA expert, an ophthalmologist, is high probative of the causal relationship between the claimed disability and the injury in service.  The VHA expert concluded that it was at least as likely as not that the right eye injury in service contributed to the cataract in the right eye, necessitating the extracapsular cataract extraction and implantation of an intraocular lens. 

The VHA expert explained that although the service treatment records did not contain a full eye examination or details of the mechanism of the injury or of the physical findings of the injury, it is well known that the stimulus for a classic traumatic cataract can occur at the time of injury, but visually significant opacification of a crystalline lens may not become apparent until years later.  



The VHA expert further explained that the pre-operative findings were consistent with a traumatic cataract as the lens opacity was asymmetric with marked opacity in the right eye and minimal opacity in the left, that there was also evidence of possible traumatic angle recession by gonioscopy, and that after the surgery there was evidence of unilateral, right sided superotemporal chorioretinal scars that were consistent with remote trauma.  The VHA expert also stated that diplopia, which was improved by a second surgery, was at least as likely as not related to the traumatic cataract. 

As the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as finder of fact, the Board finds that the opinion of the VHA expert favorable to the claim and persuasive, because the VHA expert applied medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion, and the Veteran prevails.  

As service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, 38 C.F.R. § 3.303(d), the Board finds that the competent lay and medical evidence supports the Veteran's claim of service connection for residuals of a right eye injury, a traumatic right cataract with an intraocular implant.

ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a traumatic right eye cataract with intraocular implant is reopened.

Service connection for residuals of a right eye injury, traumatic right eye cataract with intraocular implant is granted. 

____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


